PER CURIAM.
We affirm Appellant’s judgment and sentence but remand for correction of a scrivener’s error contained in the written judgment and sentence. See Williams v. State, 930 So.2d 851 (Fla. 2d DCA 2006) (remanding for correction of scrivener’s error in the written sentence); Diaz v. State, 910 So.2d 894 (Fla. 1st DCA 2005) (remanding for correction of scrivener’s error in the judgment). Appellant filed a rule 3.800(b)(2) motion seeking to have the sentencing documents corrected to reflect that the habitual felony offender classification applies only to Count I. While the oral pronouncement made clear that the habitual offender classification applies only to Count I, the written judgment and sentence does not so specify. Therefore, the judgment and sentence must be corrected to reflect that the habitual offender sentence imposed by the court applies only to Count I, and not to Counts II and IV. Because this is a ministerial act, Jackson’s presence is not required.
AFFIRMED and REMANDED with directions.
WOLF, LEWIS and THOMAS, JJ., concur.